Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed July 14, 2022, claims 1-5, 8-9 and 11- 20 has been amended, claim 6 has been cancelled, and claims 1-5 and 7-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 6 paragraph 2, filed July 14, 2022, with respect to claims 1-5 and 7-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-5 and 7-20 have been withdrawn. However, a new ground of 112 rejection is presented in view of the claim amendments.
Regarding 35 U.S.C. 103 applicant’s arguments, see page 10 lines 10 – 13 and page 11 lines 10-14, filed July 14, 2022, with respect to claims 1 and 15 have been fully considered and are not persuasive.   

Regarding amended claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … The Office Action relied on the non-autonomous gateway 305a in FIG. 7 of Foxworthy to teach the claimed "base station portion" (or previously claimed "mobile communication node portion") in claim 1. See, Office Action, p. 4. Without agreeing on such teachings, Applicant respectfully submits that Foxworthy does not teach or suggest the above mentioned features in the amended claim 1. First, the non-autonomous gateway in Foxworthy is not "located within a satellite or an unmanned aerial vehicle (UAV)" as recited in the amended claim 1…. Further, Foxworthy does not teach or suggest receiving different signals from a same gateway 305 (alleged "base station portion") at different dynamic ports (of one same gateway), needless to mention directing the different signals from different dynamic ports to one same static port. The Office Action relied on interfaces between the core node 405a and different gateways (305a, 305b) in Foxworthy to teach the claimed "first dynamic port" and "second dynamic port," respectively. See, Office Action, pp. 4-5. Without agreeing on such teachings, Applicant respectfully submits that Foxworthy does not teach or suggest receiving different signals from a same gateway (e.g. 305a) at different interfaces. For example, signals from gateway 305a in Foxworthy are always received at one same interface between the core node 405a and gateway 305a, as shown in FIG. 7 of Foxworthy (reproduced below for convenience). As such, Foxworthy does not teach or suggest receiving different signals from a same base station portion at different dynamic ports (of one same gateway), needless to mention directing the different signals from different dynamic ports to one same static port. Therefore, Foxworthy does not teach or suggest the above mentioned features in the amended claim 1.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Foxworthy clearly teaches, receiving a first signal (see para. 0064, VPN session, receiving a signal via VPN and as the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, a first signal to a second signal), from a base station portion (see Fig.4, para. 0034, non-autonomous gateway 305a) at a first dynamic port  of the gateway (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305a) during a first duration of time (see para. 0064, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non¬ autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs..."; Note: the first duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305a while traveling through location 710. Furthermore, as can be seen in Fig.7, the core node 405a receives communications from the non-autonomous gateway 305a on a certain interface/ port during the first duration of time); wherein the base station portion is located within a satellite or an unmanned aerial vehicle (UAV) (see Fig.4-5, Fig.7, para. 0062-0067, FIG. 7 shows a block diagram of a system 700 for implementing mobility across satellite spot beams, according to various embodiments of the invention, system 700 include core nodes 405a and 405b in communication with the Internet 125, CND/CSN 240 and MPLS/VPLS networks 245. Core nodes 405a and 405b are in communication together at layer-2 of the OSI model. Furthermore, core node 405a is in communication, at layer-2, with non-autonomous gateway 305a and non-autonomous gateway 305b, and core node 405b is in communication, at layer-2, with non-autonomous gateway 305c, also each of non-autonomous gateways 305a-c service spot beams at locations 710, 711, and 712, respectively / satellite spot beams);
directing the first signal (see para. 0064, VPN session) from the first dynamic port (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305a) to a static port of the gateway (see Fig.7, interfaces/ports between core network node 405a and networks 125, 240 or 245) based on transport network layer information during the first duration of time (see para.0064, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs..."  and Fig. 7; Note: as stated above, the first duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305a while traveling through location  710. Furthermore, as can be also be seen in Fig.7, the core node 405a communicates with networks 125, 240 and 245 via certain interfaces/ports, said communication comprising the signal/e.g.  VPN service received from the non¬ autonomous gateway 305a during the first duration of time. It is furthermore implicit that all interfaces in Fig. 7 are associated with their respective transport network layer, in fact all the underlying OSI layers)); receiving a second signal from the base station portion (see para. 0064, VPN session, receiving a second signal via VPN, as the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, a first signal to a second signal) at a second dynamic port of the gateway (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305b) during a second duration of time after the first duration of time (see para. 0064-0066, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs...even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c..."; Note: the second duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305b while traveling through location  711. Furthermore, as can be seen in Fig.7, the core node 405a receives communications from the non-autonomous gateway 305b on a certain interface/ port during the second duration of time); and 
directing the second signal  (see para. 0064, VPN session) from the second dynamic port (see Fig. 7, interface/port between core network node 405a and non-autonomous gateway 305b) to the static port during the second duration of time based on the transport network layer information (see 0064 - 0066: "As  the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non¬ autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs...even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c..."  and Fig. 7; Note: as stated above, the second duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305b while traveling through location 711. Furthermore, as stated above, the core node 405a communicates with networks 125, 240 and 245 via certain interfaces/ports, said communication comprising the signal/e.g. VPN service received from the non-autonomous gateway 305b during the second duration of time. Also as stated above, it is furthermore implicit that all interfaces in Fig. 7 are associated with their respective transport network layer, in fact all the underlying OSI layers, clearly Foxworthy teaches the base station portion is located within a satellite, since each of non-autonomous gateways 305a-c service spot beams at locations 710, 711, and 712, respectively / satellite spot beams ).

Under the broadest reasonable interpretation, the system as disclose by Foxworthy reads upon “receiving a first signal from a base station portion at a first dynamic port of the gateway during a first duration of time, wherein the base station portion is located within a satellite or an unmanned aerial vehicle (UAV); directing the first signal from the first dynamic port to a static port of the gateway based on transport network layer information during the first duration of time; receiving a second signal from the base station portion at a second dynamic port of the gateway during a second duration of time after the first duration of time; and directing the second signal from the second dynamic port to the static port during the second duration of time based on the transport network layer information” as recites in the claim.


The applicant further argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Claims 2-5, 7-14 and 16-20 depend from either claim 1 or claim 15, and are thus likewise patentable for at least the same reasons as discussed above with respect to claims 1 and 15, and for the additional features recited therein. In view of the above amendments and remarks, Applicant respectfully submits that all rejections under 35 U.S.C. 103 are overcome and should be withdrawn.

In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons the above claims are not allowable.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

           The term "base station portion"  used in claim 1 is not clear, leaving the reader in doubt as to its technical meaning. 
The term "base station portion"  used in said claims 1 and 15 is drafted in such an excessively vague and broad manner, the specification, see Fig.5. para. 0067 discloses, “FIG. 5 is a block diagram 500 of mobile BS portions 502A, 502B implemented as a full unit (FU) BS, in accordance with some embodiments. More specifically, the mobile BS portions 502A, 502B may be implemented as part of a low earth orbit satellites with full BS functionalities and which may operate in outer space along a specific orbit around the Earth. By being a FU BS, the mobile BS portions 502A, 502B may have full BS functionalities”.  It is unclear the functionalities of a Base Station portion vs a base station/a full base station. 
 Although, a certain degree of generalization is admissible when claiming the invention, the scope of the claims must not be broader than is justified by the extent of the description and drawings which appears not to be the case for independent claims 1 and 15.

Claims 2-14 and 16-18 are also rejected since they are dependent on the rejected base independent claims 1 and 15, respectfully, set forth above.
      For purposes of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foxworthy et al. (US Pub. No.: 2010/0265878).

As per claim 1, Foxworthy disclose A method performed by a gateway (see Fig.4A-B, Fig. 7, Gateway 305 a) of a communication node (see Fig.4A-B, Fig. 7, core node 405a, para. 0043, 0062), comprising:
receiving a first signal (see para. 0064, VPN session, receiving a signal via VPN and as the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, a first signal to a second signal), from a base station portion (see Fig.4, para. 0034, non-autonomous gateway 305a) at a first dynamic port  of the gateway (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305a) during a first duration of time (see para. 0064, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non- autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs..."; Note: the first duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305a while traveling through location 710. Furthermore, as can be seen in Fig.7, the core node 405a receives communications from the non-autonomous gateway 305a on a certain interface/ port during the first duration of time); wherein the base station portion is located within a satellite  FIG. 7 shows a block diagram of a system 700 for implementing mobility across satellite spot beams, according to various embodiments of the invention, system 700 include core nodes 405a and 405b in communication with the Internet 125, CND/CSN 240 and MPLS/VPLS networks 245. Core nodes 405a and 405b are in communication together at layer-2 of the OSI model. Furthermore, core node 405a is in communication, at layer-2, with non-autonomous gateway 305a and non-autonomous gateway 305b, and core node 405b is in communication, at layer-2, with non-autonomous gateway 305c, also each of non-autonomous gateways 305a-c service spot beams at locations 710, 711, and 712, respectively / satellite spot beams);
directing the first signal (see para. 0064, VPN session) from the first dynamic port (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305a) to a static port of the gateway (see Fig.7, interfaces/ports between core network node 405a and networks 125, 240 or 245) based on transport network layer information during the first duration of time (see para.0064, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs..."  and Fig. 7; Note: as stated above, the first duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305a while traveling through location  710. Furthermore, as can be also be seen in Fig.7, the core node 405a communicates with networks 125, 240 and 245 via certain interfaces/ports, said communication comprising the signal/e.g.  VPN service received from the non- autonomous gateway 305a during the first duration of time. It is furthermore implicit that all interfaces in Fig. 7 are associated with their respective transport network layer, in fact all the underlying OSI layers)); 
receiving a second signal from the base station portion (see para. 0064, VPN session, receiving a second signal via VPN, as the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, a first signal to a second signal) at a second dynamic port of the gateway (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305b) during a second duration of time after the first duration of time (see para. 0064-0066, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs...even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c..."; Note: the second duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305b while traveling through location  711. Furthermore, as can be seen in Fig.?, the core node 405a receives communications from the non-autonomous gateway 305b on a certain interface/ port during the second duration of time); and 
directing the second signal  (see para. 0064, VPN session) from the second dynamic port (see Fig. 7, interface/port between core network node 405a and non-autonomous gateway 305b) to the static port during the second duration of time based on the transport network layer information (see 0064 - 0066: "As  the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non- autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs...even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c..."  and Fig. 7; Note: as stated above, the second duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305b while traveling through location 711. Furthermore, as stated above, the core node 405a communicates with networks 125, 240 and 245 via certain interfaces/ports, said communication comprising the signal/e.g. VPN service received from the non-autonomous gateway 305b during the second duration of time. Also as stated above, it is furthermore implicit that all interfaces in Fig. 7 are associated with their respective transport network layer, in fact all the underlying OSI layers).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality receiving a signal, by disclosing mobile device 705 is travelling in an airplane (in an automobile, on a train, on a ship, etc), and mobile device 705 has established a VPN session (or other application), and to establish the VPN session, a signal is received, see Foxworthy, paragraph 64.

As per claim 7, Foxworthy disclose the method of claim 1.

Foxworthy further disclose further comprising receiving the transport network layer information from an immobile core network or a fixed network portion (see Fig.4-5, Fig.7, para. 0062-0067, when the mobile device 705 is travelling in an airplane (in an automobile, on a train, on a ship, etc), and mobile device 705 has established a VPN session (or other application). As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs).

As per claim 8, Foxworthy disclose the method of claim 1.

Foxworthy further disclose wherein the transport network layer information is part of communication node system information associated with a communication node that comprises the communication node gateway (see Fig.7, para. 0062-0067, when the mobile device 705 is travelling in an airplane (in an automobile, on a train, on a ship, etc), and mobile device 705 has established a VPN session (or other application). As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs).

As per claim 9, Foxworthy disclose the method of claim 1.

Foxworthy further disclose wherein an interface between the base station portion and the first dynamic port is within a transport network layer that provides transport services to an upper radio network layer (see Fig.7, para. 0062-0067, system 700 include core nodes 405a and 405b in communication with the Internet 125, CND/CSN 240 and MPLS/VPLS networks 245. Core nodes 405a and 405b are in communication together at layer-2 of the OSI model. Furthermore, core node 405a is in communication, at layer-2, with non-autonomous gateway 305a and non-autonomous gateway 305b, and core node 405b is in communication, at layer-2, with non-autonomous gateway 305c).

As per claim 10, Foxworthy disclose the method of claim 9.

Foxworthy further disclose wherein the transport services include: transporting application protocol signaling or user data (see Fig.7, para. 0062-0067, once the eminent transition is detected and identified, non-autonomous gateway 305a sends a "handoff" message to core node 405a, and then from core node 405a to non-autonomous gateway 305b. Each hop is at layer-2 of the OSI model and the messages are at layer-3 and above, which allows the layer-3 protocol to be IP, DECNet, AppleTalk, or the like. As such, each of non-autonomous gateway 305a, core node 405a, and non-autonomous gateway 305b are able to be on the same network (i.e., same subnet, same LAN, etc.)).

As per claim 11, Foxworthy disclose the method of claim 9.

Foxworthy further disclose wherein an interface between the first dynamic port and the static port is within a transport network layer of the gateway (see Fig. 7, interface/port between core network node 405a and non-autonomous gateway 305b, also para. 0064 - 0066: "As  the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non- autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs...even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c...").

As per claim 12, Foxworthy disclose the method of claim 9.

Foxworthy further disclose further comprising relaying the first signal and the second signal between the gateway and either a fixed port of a core network or a fixed network portion  (see Fig.7. para. 0062-0067, once it is determined that mobile device 405 is going to transition from the spot beam servicing location 711 to the spot beam servicing location 712, non-autonomous gateway 305b sends a notification to non-autonomous gateway 305c. The notification is sent at layer-3 (whereas the user traffic is sent at layer-2) from non-autonomous gateway 305b to core node 405a, core node 405a to core node 405b, and then from core node 405b to non-autonomous gateway 305c).

As per claim 13, Foxworthy disclose the method of claim 9.

Foxworthy further disclose wherein an interface between the static port and the base station portion is within a transport network layer across the gateway (see Fig.7, para. 0062-0067, as mobile device 705 move to location 711, non-autonomous gateway 305b is transitioned to maintaining connectivity for mobile device 705. Thus, connectivity is maintained, the same IP address is maintained, and so forth. In a further embodiment, even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c. Connectivity of mobile device 705 is still maintained. Non-autonomous gateway 305c is in communication with core node 405b, thus IP address and connectivity of mobile device is still able to be maintained).

As per claim 14, Foxworthy disclose the method of claim 9.

Foxworthy further disclose wherein the each of the first signal and second signal comprises radio network layer application protocol signaling or user data (see Fig.7, para. 0062-0067, (see Fig.7, para. 0062-0067, once the eminent transition is detected and identified, non-autonomous gateway 305a sends a "handoff" message to core node 405a, and then from core node 405a to non-autonomous gateway 305b. Each hop is at layer-2 of the OSI model and the messages are at layer-3 and above, which allows the layer-3 protocol to be IP, DECNet, AppleTalk, or the like. As such, each of non-autonomous gateway 305a, core node 405a, and non-autonomous gateway 305b are able to be on the same network (i.e., same subnet, same LAN, etc.))).

As per claim 15, claim 15 is rejected the same way as claim 1. Foxworthy also disclose A gateway (see Fig.4A-B, Fig. 7-8, Gateway 305 a), comprising: a transceiver (see Fig. 7, Gateway 305 a with a transceiver for transmitting and receiving) and one processor (see Fig. 7, Gateway 305 a with a CPU/ a processor).

As per claim 16, claim 16 is rejected the same way as claim 8.
As per claim 17, claim 17 is rejected the same way as claim 9.
As per claim 18, claim 18 is rejected the same way as claim 10.
As per claim 19, claim 19 is rejected the same way as claim 11.
As per claim 20, claim 20 is rejected the same way as claim 12.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Foxworthy et al. (US Pub. No.: 2010/0265878), and further in view of Crosbie (US Patent No.:5,537,679).

As per claim 2, Foxworthy disclose the method of claim 1.

Foxworthy however does not explicitly disclose wherein the base station portion is in motion relative to the gateway and the static port.

Crosbie however disclose wherein a base station portion is in motion relative to a gateway and a static port (see Fig.1-Fig.3, para. 7-21, col 4 line 1-col. 6 line 65, network 10 may establish a bi-directional communication circuit or two unidirectional circuits through constellation 12 of satellites 14 between any two subscriber units 28, between any subscriber unit 28 and any gateway 24, or between any two gateways 24. However, these communication circuits use different nodes of constellation 12 from moment to moment for delivering communications. The nodes change in response to the movement of constellation 12 with respect to the earth).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a base station portion is in motion relative to a gateway and a static port, as taught by Crosbie, in the system of Foxworthy, so as to provide an improved satellite communication network, reduce resources, and decreaces costs, see Crosbie, paragraphs 8-13.

As per claim 3, Foxworthy disclose the method of claim 1.

Foxworthy however does not explicitly disclose wherein the mobile communication node portion, while in motion, is configured to communicate with different dynamic ports over time.

Crosbie however disclose wherein a mobile communication node portion, while in motion, is configured to communicate with different dynamic ports over time (see Fig.1-Fig.3, para. 7-21, col 4 line 1-col. 6 line 65, network 10 may establish a bi-directional communication circuit or two unidirectional circuits through constellation 12 of satellites 14 between any two subscriber units 28, between any subscriber unit 28 and any gateway 24, or between any two gateways 24. However, these communication circuits use different nodes of constellation 12 from moment to moment for delivering communications. The nodes change in response to the movement of constellation 12 with respect to the earth).

As per claim 4, Foxworthy disclose the method of claim 1.

Foxworthy however does not explicitly disclose wherein the mobile communication node portion and an associated peer fixed network portion maintain all radio network layer application protocol connection instances in normal service while in motion.

Crosbie however disclose wherein a mobile communication node portion, while in motion and an associated peer fixed network portion maintain all radio network layer application protocol connection instances in normal service while in motion (see Fig.1-Fig.3, para. 7-21, col 4 line 1-col. 6 line 65, network 10 may establish a bi-directional communication circuit or two unidirectional circuits through constellation 12 of satellites 14 between any two subscriber units 28, between any subscriber unit 28 and any gateway 24, or between any two gateways 24. However, these communication circuits use different nodes of constellation 12 from moment to moment for delivering communications. The nodes change in response to the movement of constellation 12 with respect to the earth).

As per claim 5, the combination of Foxworthy and Crosbie disclose the method of claim 4.

Foxworthy further disclose wherein the radio network layer application protocol connection instances include at least one of: a next generation application protocol interface (NGAP), an Fl application protocol interface (FlAP), and an Xn application protocol interface (XnAP) (see Fig.7, para. 0062-0067, once it is determined that mobile device 405 is going to transition from the spot beam servicing location 711 to the spot beam servicing location 712, non-autonomous gateway 305b sends a notification to non-autonomous gateway 305c. The notification is sent at layer-3 (whereas the user traffic is sent at layer-2) from non-autonomous gateway 305b to core node 405a, core node 405a to core node 405b, and then from core node 405b to non-autonomous gateway 305c. Again, at no time during the handoff is connectivity to mobile device 705 lost, or is the IP address of mobile device 705 changed. Thus, system 700 is configured to provide end-to-end continual connectivity, IP address, and session persistence across spot beams in a satellite network).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiben (US Pub.:2014/0269610) – see Fig.2, para. 0029, “… a Wi-Fi home node, for example, Wi-Fi access point 210a, periodically broadcasts transmissions that advertise the availability of Wi-Fi access point 210a. Similarly, the LTE radio 212a advertises the presence of an LTE cell site using standard LTE signaling. When, for example, user equipment 206a joins the network, user equipment 206a uses the LTE air interface to send an attachment message (also referred to herein as a first connection request) to LTE radio 212a in eNB 202a in order to attach to the LTE side of cell site 218a. LTE radio 212a forwards the attachment message to LMM 208a which forwards the attachment message to core network 204. Core network 204 can thereafter send data to and/or receive data from user equipment 206a on the first air interface, wherein the data transmitted from core network 204 to user equipment 206a is sent from core network 204 to LMM 208a, from LMM 208a to LTE radio 212a and from LTE radio 212a to user equipment 206a via the LTE air interface; and data transmitted from user equipment 206a to core network 204 is sent in the reversed order”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469